Determination of respondent Police Commissioner dated March 1, 1994, which revoked petitioner’s pistol licenses, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Beverly Cohen, J.], entered March 13, 1995) dismissed, without costs.
*170Respondent’s determination is supported by substantial evidence that petitioner displayed one of his guns to an individual in a threatening manner, carried a gun to work, and failed to secure his guns when at home. No basis exists to disturb the Hearing Officer’s findings of credibility. License revocation is an appropriate punishment (see, Matter of Lipton v Ward, 116 AD2d 474, 476). Concur — Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.